ACHESON, Circuit Judge.
In Railroad Co. v. McLean, 108 U. S. 212, 2 Sup. Ct. 498, the sujireme court distinctly ruled that if, upon the first removal, (he federal court declines to proceed, and remands the cause, because of the failure to file a copy of the record in due time, the same party is not entitled to file in the state court a second petition for removal, upon the same ground. In Johnston v. Don-van, 30 Fed. 395, this principle was applied to a second removal upon the ground of diverse citizenship. We feel constrained, then, to sustain this objection. Whether the other objections to the removal are well taken, need not be considered. The cause is remanded to the court of common pleas 2To. 1 of Philadelphia county.